Title: Enclosure: Robert Morris to John B. Church, 28 May 1795
From: Morris, Robert
To: Church, John B.


John B. Church Esqr (London)
Dear Sir
Phila May 28, 1795 Wm penn Copy via N York to care of Colo Hamilton
On the third of this month I received your letter of the 20th Feby and since a Copy of it. The bargain which my son made with you for the deferred Debt was an unpleasant transaction to me, but it was always my determination to comply with it, and with this view I had determined to make you a Consignment of a number of Shares in a plan which I have formed for the Sale Improvement and Settlement of Six million Acres of Land. I spoke to Colo Hamilton on this Subject some months ago and he promised me a letter to you respecting this plan, but in his and my hurry it was omitted at the time of his departure from hence. I shall now however carry my intentions into effect by sending you 750 Shares in the North American Land Compy which you will receive enclosed herewith—That is, the Certificates for the same together with Six printed Copies of the Plan by which you will perceive that these Shares are each of the Value of 100 Mexican Dollars and they must not be disposed of for less, but on the Contrary they should now produce considerably more because One Years Int will be paid on the 31st decemr next & because we are progressing in this business of the Company. None of the Parties can sell these shares for less than 100 Dollars being under Bond to each other & to all the Share holders not to part with them at less than that price under a penalty of $100,000. I would propose therefore that you ask such an additional price as will compensate your Trouble in disposg of them (by way of Commission). I have been led into this measure by the assurances that Robert (who is absent at present) has given me that you would readily undertake any thing of this kind upon being allowed a proper Commission, for that you had told him so, with an assurance that it would be pleasing to you if you could render me a service, consequently I place implicit confidence in your doing this business. Some of these Shares have already been sent to England & Holland for sale and directions were given to Messrs Bird Savage & Bird to have the plan reprinted in London, so that you can learn from them and from William Temple Franklin Esqr what success they have met with in the sale of what has been committed to them, and if needful you can get more of the Printed Plans from the former if they have had them reprinted. Whether the above named Gentlemen have or have not succeeded in the Sale of their Shares I expect you will; because I suppose you to be better connected with Persons likely to purchase and as I conceive this plan to be the best that ever was formed in this Country for the benefit of all Parties I will take up some of your time by giving you some of my reasons for thinking so well of it….
… As you make Sale of these Shares, you will be good enough to lay out the Money in the purchase of deferred debt to the Amount which you are to receive from me, and I pray your Attention to have the purchase made on the cheapest terms possible. Any Surplus that arises you will advise me of with authority to draw for the Same. I will send a Copy of this letter to Colo Hamilton & request that after reading he will forward it to you….
